                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                            Case No. 14-20199
                                              Honorable Victoria A. Roberts
ARDALE CLARK,

     Defendant.
_______________________________/

           ORDER: (1) DENYING DEFENDANT’S MOTION FOR
         SENTENCE REDUCTION [ECF No. 35] AND (2) DEEMING
        MOOT HIS REQUEST FOR A NEW ATTORNEY [ECF No. 33]

      Upon motion of the Defendant for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. §

3553(a) and the applicable policy statements issued by the Sentencing

Commission, the Court ORDERS that the motion is:

                                      * * *

      ☒ DENIED.

      The compassionate release statute only allows the Court to modify a

defendant’s term of prison if, among other things: (1) he exhausted administrative

remedies; and (2) “extraordinary and compelling reasons warrant such a reduction

[or release].” See 18 U.S.C. § 3582(c)(1)(A)(i).

      Ardale Clark says he exhausted administrative remedies and that he has
underlying medical conditions which constitute extraordinary and compelling

reasons for his release because they place him at an increased risk of severe illness

or death from a COVID-19 infection. Particularly, Clark says he is obese, and he

has chronic kidney disease and sickle cell trait.

         The government says Clark failed to properly exhaust, and his medical

conditions do not constitute an extraordinary and compelling reason for release

because he received both doses of the Moderna COVID-19 disease. The Court

agrees.

         In his administrative request, Clark only alleged a general fear of COVID-

19. He failed to identify his underlying medical conditions or allege that he had

health issues that made him more susceptible to COVID-19. This is insufficient to

properly exhaust administrative remedies. Indeed, “[w]here the factual basis in the

administrative request and the motion before the court are different, a defendant

does not satisfy the exhaustion requirement because he does not give the BOP an

opportunity to act on the request before . . . bring[ing] his request to the courts.”

United States v. Asmar, 465 F. Supp. 3d 716, 719 (E.D. Mich. 2020) (holding that

defendant failed to exhaust administrative remedies because his administrative

request did not reference any of his health conditions that he claimed as the basis

for his motion with the court). The Court must deny Clark’s request on this basis

alone.


                                           2
      Moreover, the Court also denies Clark’s request because he has received

both doses of the Moderna COVID-19 vaccine.

      According to the Centers for Disease Control and Prevention, the Moderna

vaccine has been found to be 94.1% effective in preventing infections in people

who receive both doses. See Information About the Moderna COVID-19 Vaccine,

CDC, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-

vaccines/Moderna.html [https://perma.cc/6256-8TP8]. The court is aware of no

scientifically derived evidence showing that severe complications or death from

COVID-19 is likely, or even possible, after an individual has received a full

vaccination regimen.

      Absent some shift in the scientific consensus, the Court finds that Clark’s

vaccination against COVID-19 precludes the argument that his susceptibility to the

disease is “extraordinary and compelling” for purposes of § 3582(c)(1)(A). See,

e.g., United States v. Miller, No. 13-20928, 2021 WL 1115863, at *2 (E.D. Mich.

Mar. 24, 2021) (Cleland, J.) (“The risk of COVID-19 to [the fully vaccinated]

Defendant's health does not warrant the extraordinary remedy of compassionate

release.”); United States v. Gabbard, No. 18-20039, 2021 WL 1037724, at *3

(E.D. Mich. Mar. 18, 2021) (Cox, J.) (finding that defendant did not establish

extraordinary and compelling circumstances that warrant her release – despite

suffering from medical conditions that place her at increased risk – because she


                                         3
received her first dose of the Moderna vaccine and was scheduled to receive her

second dose in seven days); United States v. White, No. 15-20040-01, 2021 WL

964050, at *2 (E.D. Mich. Mar. 15, 2021) (Levy, J.) (denying defendant's motion

for compassionate release because “his access to the COVID-19 vaccine mitigates

any extraordinary and compelling reasons that might otherwise justify release”).

      The Court DENIES Clark’s motion [ECF No. 31].

      Clark also filed a request for a new attorney because his attorney was not

responsive. However, since that filing, his attorney appeared and filed a

supplemental brief. Clark’s request for a new attorney [ECF No. 33] is MOOT.

      IT IS ORDERED.

                                             s/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Judge

Dated: June 29, 2021




                                         4
